DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6,10-19,22-27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen to (US20180235012) in view of  Xue to (US20130128852)
Regarding claims 1,14,27 Chen teaches configuring, by a network device, a bandwidth part (BP) for a terminal, wherein a size of the BP belongs to a BP size range,; and (   [0011] discloses an apparatus for wireless communications comprising means for determining a size of a resource block group (RBG) based, at least in part, on a location of the RBG relative to at least one of a synchronization channel, a physical broadcast channel (PBCH), or bandwidth edge ) sending, by the network device, signaling to the terminal, wherein the signaling indicates a configuration of the two or more configurations ([0011] discloses determining allocated resources based on the determined size[0045] Thus, in a wireless communication network with a scheduled access to time-frequency resources and having a cellular configuration, a P2P configuration, and a mesh configuration, a scheduling entity and one or more subordinate entities may communicate utilizing the scheduled resources)
Chen does not explicitly teach the BP size range is associated with two or more configurations, and each configuration of the two or more configurations indicates a respective resource block group (RBG) size
However, Xue teaches the BP size range is associated with two or more configurations, ([0040], [0058] discloses system bandwidth configuration supported in the first system and second system ) each configuration of the two or more configurations indicates a respective resource block group (RBG) size ([0041]-[0044] discloses respective RBG sizes)

the BP size range is associated with two or more configurations, and each configuration of the two or more configurations indicates a respective resource block group (RBG) size, as suggested by Xue. This modification would benefit the system to reliably decode network resource allocation information.
Regarding claims 2,15 Chen teaches further comprising: determining, by the network device, the configuration of the two or more configurations based on the size of the BP and a relationship between the BP size range and the two or more configurations([0075] discloses The RBG size may be a function of DL system bandwidth. FIG. 8 illustrates a table containing a number of DL system bandwidth ranges, each range corresponding to a certain RBG size. For example, as shown in FIG. 8, the DL system bandwidth may be 20 MHz when RBG is 4RBs).Regarding claims 3,16 Chen teaches further comprising: allocating, by the network device on the BP, a resource for the terminal based on a RBG size corresponding to the configuration indicated by the signaling([0075] discloses The RBG size may be a function of DL system bandwidth. FIG. 8 illustrates a table containing a number of DL system bandwidth ranges, each range corresponding to a certain RBG size. For example, as shown in FIG. 8, the DL system bandwidth may be 20 MHz when RBG is 4RBs).
Regarding claims 4, 17 Chen teaches wherein the BP size range is one of multiple BP size ranges, and ([0075] discloses a number of DL system bandwidth ranges, each range corresponding to a certain RBG size)the multiple BP size ranges comprise the following  ([0090] discloses size ranges).Regarding claims 5,18 Chen teaches wherein the multiple BP size ranges further comprise the following range: a range of 145 RBs to a maximum BP bandwidth([0075] Discloses the DL system bandwidth may be 20 MHz when RBG is 4RBs).Regarding claims 6,19 Chen teaches wherein the maximum BP bandwidth is 275 RBs([0011] discloses determining a size of a resource block group (RBG) based, at least in part, on a location of the RBG relative to at least one of a synchronization channel).
Regarding claims 10,23 Chen teaches wherein the signaling comprises indication information, and the indication information indicates the configuration of the two or more configurations([0062] discloses illustrates a communications protocol stack including a Radio Resource Control (RRC) layer 510.[0045] Discloses in a wireless communication network with a scheduled access to time-frequency resources and having a cellular configuration, a P2P configuration, and a mesh configuration, a scheduling entity and one or more subordinate entities may communicate utilizing the scheduled resources)..
Regarding claims 11, 24 Chen teaches wherein the indication information is received through radio resource control (RRC) signaling([0062] discloses illustrates a communications protocol stack including a Radio Resource Control (RRC) layer 510).

Regarding claims 12,25 Chen teaches wherein the signaling implies the configuration of the two or more configurations ([0062] discloses illustrates a communications protocol stack including a Radio Resource Control (RRC) layer 510.[0045] Discloses in a wireless communication network with a scheduled access to time-frequency resources and having a cellular configuration, a P2P configuration, and a mesh configuration, a scheduling entity and one or more subordinate entities may communicate utilizing the scheduled resources).Regarding claims 13,26 Chen teaches wherein the configuration of the two or more configurations indicates one of the following RBG sizes: a size of 2 RBs, a size of 4 RBs, a size of 8 RBs, or a size of 16 RBs([0075] Discloses the DL system bandwidth may be 20 MHz when RBG is 4RBs).


Allowable Subject Matter
Claims 7-9, 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461